TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2019



                                     NO. 03-18-00775-CR


                                    Ex parte Raul Alvarez




       APPEAL FROM COUNTY COURT AT LAW NO. 9 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order denying the application for writ of habeas corpus signed by the

trial court. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the order. Therefore, the Court affirms the trial court’s order denying

the application for writ of habeas corpus. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.